Citation Nr: 0636193	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-17 965	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969 and from January 1971 to February 1975, and he 
subsequently served in the Kansas Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  In June 2001, December 2003, and March 
2005, the Board remanded the veteran's claim to the RO for 
additional development.  The case has been returned to the 
Board for appellate review.


FINDING OF FACT

The veteran does not have a low back disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

Pursuant to its remands, the Board finds that all 
notification and development action needed to render a 
decision as to the claim on appeal has been accomplished.  
Through April 2002 and March 2004 notice letters, the RO 
notified the veteran and his representative of the legal 
criteria governing his claim.  In a supplemental statement of 
the case (SSOC) in June 2006, the RO notified them of the 
evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the April 2002 and March 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical statements, reports, treatment records, and 
opinions regarding his disability.  He was also told to send 
the RO any other evidence or information in his possession 
that would support his claim.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in June 2006, which followed the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, 
while the notice letters did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions is before the Board and is not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records from 
both periods of service have been obtained and associated 
with the claims file, as have records from multiple private 
treatment providers identified by the veteran.  Additionally, 
the veteran was provided multiple VA examinations in relation 
to his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that his current back disability is 
related to a back injury that he experienced in service.  He 
asserts that he was hit in the back by an aircraft towbar in 
1970 or 1971.  A review of the veteran's service medical 
records (SMRs) reveals no findings or complaints of the 
reported back injury in service.  A record from November 1971 
does show a complaint of an injury to the veteran's left 
scapula subsequent to lifting a fifty pound object.  
Additionally, statements from the veteran's brother and 
cousin indicate that he experienced an in-service back injury 
during that period of service.  The veteran's January 1975 
separation examination was normal in all pertinent respects.

Medical records after separation from service first reflect 
complaints of low back pain in August 1992.  At that time, a 
private examiner diagnosed the veteran with mechanical low 
back pain and low back syndrome.  The veteran was afforded 
his first VA examination in June 1998.  He had subjective 
complaints of pain, especially when lying down or walking for 
an extended amount of time.  Based on x-ray results, the 
examiner diagnosed the veteran with spontaneous fusion of T-
10 to L-1 with wedging of T-11 and kyphotic posturing.  The 
examiner did not comment on the etiology, other than stating 
that the back disability may have been due to old trauma or 
may have been congenital.  In July 2002, the veteran 
underwent further VA examination.  He was diagnosed with 
degenerative osteoarthritis of the thoracic spine with pain, 
as well as degenerative disc disease of the thoracic and 
lumbar spine with pain.  The examiner gave the opinion that 
the veteran's low back disability is not as least as likely 
as not connected to the back injury and muscle strain that he 
reports occurred during his years in the military.  The 
opinion was based on the veteran's reported history of the 
towbar injury and a review of the claims file, which did not 
yet include the SMRs from the veteran's second period of 
active military service.

Subsequently, the RO obtained the remainder of the veteran's 
SMRs pursuant to the Board's December 2003 remand.  Then, 
pursuant to the Board's March 2005 remand, the veteran was 
afforded another VA examination in October 2005.  After a 
thorough examination, the examiner diagnosed the veteran with 
mild degenerative joint disease of the lumbosacral spine.  
Regarding the etiology of the veteran's low back disability, 
the examiner stated as follows:

I cannot relate his present back pain to the 
service.  The incident[s] that occurred were not 
significant.  He never received significant 
treatment at all.  He always returned to the 
usual duty without being hospitalized, without 
doing many tests and there is no documentation at 
all that something ever happened.  I have to 
trust that this happened since he is telling me 
that he was involved in some kind of strain and 
hit by a crowbar, but I do not believe that the 
pain he presently suffers is related to the time 
he spent in the service.  I do not feel that 
lifting 50 pounds one time has created his 
problem presently.  His x-ray does not 
substantiate any significant injury in the past.

Given the existence of a current disability and an in-service 
injury, it still must be shown that a link exists between the 
two.  The only medical opinions on the matter of a nexus 
between the veteran's current low back disability, including 
osteoarthritis, and his time in service were offered by the 
VA physicians.  Both the July 2002 and October 2005 examiners 
were of the opinion that the veteran's current low back 
disability is not related to an injury during his active 
military service.  The Board accords substantial probative 
value to the October 2005 VA physician's opinion regarding 
the lack of a nexus between an in-service injury and the 
veteran's current low back disability.  The opinion is 
competent, an explanation was provided, and it was based on a 
review of the entire record, including all available SMRs.  
(The July 2002 opinion is less persuasive because the 
complete set of SMRs was not available for review.  
Nonetheless, that opinion likewise weighs against the notion 
of a nexus between a current disability and a disease or 
injury in service.)

There is no other competent medical evidence of record 
concerning a possible link between the veteran's low back 
disability and his time in service.  There is no similarly 
detailed medical opinion or evidence of record opposing the 
VA opinions, including within the private medical records.  
Therefore, based on the October 2005 VA examination and the 
lack of competent evidence to the contrary, the Board finds 
that the veteran's claim of service connection for a low back 
disability is not warranted.

Furthermore, the medical evidence does not establish that any 
arthritis of the low back was manifest within one year of 
separation from the veteran's period of active service.  As 
noted above, the first documented post-service diagnosis of 
osteoarthritis of the lumbar spine was in the July 2002 VA 
examination report, which was many years after the veteran 
was discharged.  Therefore, service connection on a 
presumptive basis is not warranted for a low back disability.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his low back disability is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


